Citation Nr: 0925118	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for diabetes mellitus, type II, with diabetic 
retinopathy.

2.  Entitlement to an increased rating greater than 10 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an increased rating greater than 10 
percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The March 2006 rating decision continued the Veteran's 20 
percent rating for diabetes mellitus, with diabetic 
retinopathy and peripheral neuropathy of the extremities, 
finding, among other things, the Veteran's diabetic 
complications were at a noncompensable rating and did not 
warrant separate ratings.  Thereafter, the RO in a November 
2006 decision granted the Veteran separate 10 percent ratings 
for peripheral neuropathy of the bilateral lower extremities 
respectively.  After the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating (or, in 
this case, separate compensable ratings), but less than the 
maximum available benefit, does not abrogate the pending 
appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the 
issues are still properly before the Board here and the 
issues have been appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran claims his diabetes mellitus, type II, is managed 
by insulin, restricted diet and restricted activities.  He 
further contends that his diabetes has resulted in numerous 
complications, to include diabetic retinopathy, peripheral 
neuropathy of all extremities, erectile dysfunction, and 
gastroparesis.  

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (CAVC or Court) issued a decision that 
further explained the VA's duty to notify under § 5103(a).  
According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The RO did not this type of notice and, 
therefore, corrective action is required. 

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for his 
diabetes and diabetic retinopathy in December 2005 and 
peripheral neuropathy in September 2006, with an 
electromyogram (EMG) conducted in October 2006.  At that 
time, the Veteran's diabetic retinopathy only minimally 
affected the right eye, whereas his overall visual impairment 
was determined to be non-diabetic related.  His diabetes was 
managed with oral medications and a restricted diet only and 
his peripheral neuropathy, which at that time was only 
confirmed as to the bilateral lower extremities, was 
indicated as "mild."

Since that time, VA outpatient treatment records through May 
2007 indicate the Veteran's diabetes requires insulin, a 
restricted diet, and recommended exercise.  The Veteran's 
bilateral lower extremities were treated in May 2007 for 
physical abnormalities.  The Veteran's regular treating VA 
doctor indicated in an August 2008 statement that he treated 
the Veteran's diabetes mellitus for three years and, "he is 
insulin dependent with complications of retinopathy, 
peripheral neuropathy and gastroparesis."

VA treatment records from October 2006 further indicate the 
Veteran was going to follow up on his diabetic care in the VA 
Medical Center in Tampa, Florida during the winter season and 
return to the Michigan center in six months.  The Veteran has 
indicated on numerous occasions that he spends the colder 
seasons in Florida with family due to his medical 
disabilities.  Currently, there is no indication in the 
record the RO ever attempted to obtain the Veteran's 
treatment records from the VA Medical Center in Tampa, 
Florida at any time or at the Gaylord, Michigan VA outpatient 
clinic past May 2007.  Indeed, there is a notation in the 
record that the RO concluded further treatment records would 
no longer be useful to the Veteran's claim.  The Board 
disagrees.

VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA 
medical records from Tampa, Florida should be made since the 
evidence may not be currently complete. The RO should also 
take this opportunity to obtain treatment records from the 
VAMC in Saginaw, MI and the VA outpatient clinic in Gaylord, 
MI fro May 2007 to the present.

In this case, it is especially imperative that all identified 
medical treatment records are obtained because the Veteran 
has refused to appear for recent VA examination.  

Again, in general, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See 38 C.F.R. 
§ 3.327(a).  In this case, the last VA examinations conducted 
in relation to the Veteran's claims are three years old.  
There is some medical evidence that his claims have worsened 
since the last examinations, and therefore the Veteran is 
entitled to a more contemporaneous examination as indicated 
in the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  The RO attempted to do exactly 
that on numerous occasions.  The Veteran refused to appear 
for these examinations, indicating frustrations with the 
process of his appeal.  

The Board feels it is necessary to emphasize that this 
adjudicative process is a non-adversarial system and the VA 
is charged with assisting the Veteran substantiate his claim.  
That is the sole purpose of the VCAA as outlined here.  It is 
of course the Veteran's right to refuse the VA's help to 
substantiate his claims and the RO and Board will continue to 
adjudicate his claims based on the medical evidence of record 
if that continues to be the wish of the Veteran.  Since it is 
necessary to remand this claim for other reasons, however, 
and in the spirit of offering every fair opportunity to the 
Veteran to substantiate his claims, new VA examinations 
should once again be scheduled.

The Board emphasizes, however, that the duty to assist is not 
a one-way street.  If a veteran wishes to help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board further 
notes that the Veteran's refusal to appear for a VA 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655

The Board further concludes the claims must be remanded 
because inextricably intertwined issues have not been fully 
developed.  Specifically, the main crux of the Veteran's 
claim seeking an increased rating for his diabetes mellitus 
is that his condition causes significant and numerous 
complications, to include peripheral neuropathy of all 
extremities, diabetic retinopathy, erectile dysfunction and 
gastroparesis.  

Diagnoses of diabetic retinopathy and peripheral neuropathy 
of the bilateral lower extremities was confirmed and, 
currently, the Veteran is receiving separate 10 percent 
ratings for each lower extremity.  His diabetic retinopathy, 
on the other hand, was determined to be noncompensable in and 
of itself and, therefore, is rated in combination with the 20 
percent rating for diabetes mellitus, type II.  

The Veteran was denied service connection for peripheral 
neuropathy of the bilateral upper extremities in an October 
2007 statement, but the Veteran raised the issue again in a 
November 2008 statement.  The RO, in its most recent October 
2008 Supplemental Statement of the Case (SSOC) did not 
address whether the Veteran was entitled to a separate 
compensable rating for his diabetic retinopathy.  To date, 
the erectile dysfunction and gastroparesis issues have never 
been addressed by the RO.

Under Diagnostic Code 7913, the Veteran may be entitled to an 
increased rating for his diabetes mellitus if it results in 
complications not otherwise compensable if separately rated.  
See 38 C.F.R. § 4.119, DC 7913 (2008).  Accordingly, the 
issues raised by the Veteran involving peripheral neuropathy 
of the bilateral upper extremities, erectile dysfunction and 
gastroparesis, are "inextricably intertwined" with the 
diabetes rating claim here.  The Court has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  

In light of the current medical evidence and the outstanding 
medical evidence, these claims must be fully developed prior 
to the final adjudication of the Veteran's claims.  Id.

Accordingly, the case is REMANDED for the following action:

1. Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues on 
appeal here including the information 
detailed in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008)

2.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the Veteran's service-
connected disabilities from the VA Medical 
Center in Tampa, FL from October 2003 to 
the present and from the VA Medical Center 
in Saginaw, MI and the outpatient clinic 
in Gaylord, MI from May 2007 to the 
present.  Any negative responses should be 
documented in the file.

3.  After the above is complete, once again 
schedule the Veteran for appropriate 
examinations for his diabetes mellitus, 
type II, diabetic retinopathy and 
peripheral neuropathy, to ascertain any and 
all current disabilities he has in 
connection with his service-connected 
diabetes (to include diabetic retinopathy, 
erectile dysfunction, peripheral neuropathy 
of the upper and lower extremities and 
gastroparesis) and the current level of 
severity of each condition.  The 
examiner(s) must conduct all necessary 
tests to ascertain any and all 
manifestations of the Veteran's diabetes, 
diabetic retinopathy, peripheral neuropathy 
and any other diabetes-related complication 
found.  

The examiner(s) must be instructed to 
review the entire claims folder, to include 
the prior VA examinations, a copy of this 
decision and the VA outpatient treatment 
records.

The examiner(s) should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

4. Thereafter, and after full and compete 
development of any "inextricably 
intertwined" issues, readjudicate the 
Veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised again that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment.


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

